Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         21-JUN-2022
                                                         03:50 PM
                                                         Dkt. 8 ODAC


                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


         DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE
            FOR LONG BEACH MORTGAGE LOAN TRUST 2006-11,
                   Respondent/Plaintiff-Appellee,

                                 v.

                WILLIAM GASPAR and JOYAL K. GASPAR,
                 Petitioners/Defendants-Appellants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CASE NO. 3CC13100476K)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioners/Defendants-Appellants’ Application for
 Writ of Certiorari filed on May 23, 2022, is hereby rejected.
           DATED:   Honolulu, Hawaiʻi, June 21, 2022.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins